Citation Nr: 1538999	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  09-04 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for psychiatric disability.

2.  Entitlement to an initial rating higher than 10 percent for residuals of traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel



INTRODUCTION

The Veteran served on active duty from June 1971 to May 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and April 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri and Newark, New Jersey, respectively.  The Newark RO is currently the agency of original jurisdiction.

The issue of entitlement to service connection for psychiatric disability is before the Board on reconsideration of a previously denied claim due to newly associated service department records.  See 38 C.F.R. § 3.156(c) (2015).  The claim was remanded in July 2014 in order to provide notice to the Veteran and has now been returned to the Board for further appellate action.

The Veteran was scheduled for a Travel Board hearing in September 2011, but he failed to appear and has not requested to have the hearing rescheduled.  As such, his hearing request is deemed withdrawn.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

The issue of entitlement to an initial rating higher than 10 percent for residuals of a TBI is addressed in the REMAND that follows the ORDER section of the decision below.


FINDING OF FACT

The Veteran's favor current psychiatric disability, diagnosed as dysthymic disorder and anxiety disorder, is etiologically related to his military service.



CONCLUSION OF LAW

Psychiatric disability, currently diagnosed as dysthymic disorder and anxiety disorder, was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Personality disorders are not diseases or injuries for VA compensation purposes.  38 C.F.R. § 3.303(c).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Factual Background and Analysis

The Veteran seeks service connection for psychiatric disability, which he attributes to a period of imprisonment during his active duty service.  He reports that he was beaten by a superior during his period of confinement and asserts that he was wrongly detained, as he was later acquitted of the offense.  The Veteran claims to have experienced psychiatric symptoms since that time.

Service personnel records indicate that the Veteran was charged with threatening a noncommissioned officer in early 1972 and was then placed in pre-trial confinement.  He was found not guilty in April 1972 and was then recommended for discharge for unsuitability.

The Veteran's service treatment records show that the psychiatric examination was normal at the time of his enlistment in June 1971.  On his June 1971 enlistment report of medical examination, he denied experiencing depression, excessive worry or nervous trouble of any sort.  He was treated in January 1972 for lacerations above his right eye and headaches after being involved in a fight.  A Report of Psychiatric Evaluation dated in February 1972 reflects a diagnosis of severe sociopathic personality.  This diagnosis was included on the report of the Veteran's April 1972 discharge examination.  An April 1972 record includes a notation that the Veteran was worried about being discharged from the military because he wished to remain in the Army.  

Post-service VA psychiatric treatment records dated from January 2002 document the Veteran's report of a history of depression and anxiety since he was imprisoned and physically assaulted by military police and peers during service.  These records reflect diagnoses of dysthymic disorder, generalized anxiety disorder, and rule out panic disorder from January 2002.    

In response to his claim, the Veteran underwent a VA mental disorders examination in June 2009.  The examiner reviewed the evidence of record and noted the Veteran's in-service diagnosis of sociopathic personality disorder, which the examiner commented is a chronic diagnosis.  Following the mental status examination, the examiner diagnosed dysthymic disorder and anxiety disorder.  The examiner noted that there was limited information included in the record and identified the Veteran as the sole source of the information gathered; she commented that the accuracy of the examination and impression derived could not be assumed.  The examiner relayed the Veteran's report of experiencing anxious and depressive symptoms as a reaction to his having been jailed during service, along with his report of being assaulted by military police officers.  According to the examiner, the Veteran was fixated on these in-service events and reported experiencing considerable distress secondary to the incidents.  Based on the Veteran's report, and with acknowledgement that there was no corroborating information in the evidence of record, the examiner concluded that some of the Veteran's anxiety and depressive symptoms may be due to his reported distressing experience.  The examiner then opined that it was at least as likely as not that some of the Veteran's depressive and anxious symptoms were related to the claimed in-service events.     

Having carefully reviewed the evidence, the Board finds that service connection for psychiatric disability is warranted.  

Initially, the Board acknowledges that the Veteran's service treatment records reflect a diagnosis of sociopathic personality disorder, a disorder for which service connection cannot be awarded.  See 38 C.F.R. § 3.303(c).  Moreover, the medical evidence does not show that a personality disorder of any type has been diagnosed during the period of the claim.  

The Veteran's service records document that he was imprisoned in 1972 while on active duty.  While these records do not clearly document whether the Veteran was physically assaulted during his period of in-service imprisonment, the Board notes that service connection was awarded in an April 2015 rating decision for residuals of a TBI due to the claimed in-service assault of the Veteran by a superior during his period of imprisonment.  Thus, VA has conceded that the Veteran was physically assaulted while he was imprisoned, and the claimed in-service incident is found to have occurred.  Moreover, a VA examiner has related the Veteran's currently diagnosed dysthymic disorder and anxiety disorder, at least in part, to his in-service imprisonment.  The Board finds no reason to discount the VA examiner's opinion in light of the claimed in-service physical assault having been conceded.  Accordingly, service connection for the Veteran's currently diagnosed dysthymic disorder and anxiety disorder is warranted.


ORDER

Service connection for psychiatric disability, diagnosed as dysthymic disorder and anxiety disorder, is granted.


REMAND

By way of an April 2015 rating decision, the RO awarded service connection for residuals of a TBI and assigned a 10 percent rating for the disability.  In May 2015, the Veteran filed a notice of disagreement (NOD) challenging the initial rating assigned for the disorder.  The RO has not provided the Veteran with a Statement of the Case (SOC) in response to the May 2015 NOD.  Because the NOD placed the issue of a higher initial rating in appellate status, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

Issue an SOC on the issue of entitlement to an initial rating higher than 10 percent for residuals of a TBI to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to this issue.  If the Veteran perfects an appeal with respect to this issue, the RO or the AMC should ensure that all indicated development is completed before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


